Case: 11-15178   Date Filed: 11/06/2012   Page: 1 of 5

                                                        [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________

                            No. 11-15178
                        Non-Argument Calendar
                      ________________________

                        Agency No. A091-084-741




AIDEN IFEANYI ANUFORO,

                                                                     Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       ________________________

                            (November 6, 2012)

Before CARNES, WILSON and BLACK, Circuit Judges.

PER CURIAM:
                Case: 11-15178        Date Filed: 11/06/2012       Page: 2 of 5

       Aiden Ifeanyi Anuforo petitions this Court for review of the Board of

Immigration Appeals’ (BIA) order denying his motion to reopen removal

proceedings and motion for reconsideration. Through these motions, Anuforo

sought review of the BIA’s prior order affirming the Immigration Judge’s (IJ)

denial of his application for cancellation of removal, filed pursuant to 8 U.S.C.

§ 1229b(a). On petition for review, Anuforo argues the BIA erred by denying his

motions because the BIA failed to adequately account for his positive equities and

failed to consider significant evidence regarding both his and his wife’s serious

medical issues.1 After review, we dismiss Anuforo’s petition in part and deny the

petition in part.

                                                I.

       As an initial matter, we review our subject matter jurisdiction de novo.

Martinez v. U.S. Att’y Gen., 446 F.3d 1219, 1221 (11th Cir. 2006). We do not

have jurisdiction to review any judgment regarding the grant of cancellation of

removal pursuant to 8 U.S.C. § 1229b. 8 U.S.C. § 1252(a)(2)(B)(i). Despite this

jurisdictional bar, we retain jurisdiction over such judgments to the extent the

petitioner raises constitutional claims or questions of law. 8 U.S.C.


       1
          We decline to address the additional arguments Anuforo raises for the first time in his
reply brief. See Al Najjar v. Ashcroft, 257 F.3d 1262, 1283 n.12 (11th Cir. 2001) (holding that a
petitioner abandons issues by failing to raise them in his initial brief).

                                                2
                  Case: 11-15178      Date Filed: 11/06/2012       Page: 3 of 5

§ 1252(a)(2)(D). We have explained that, where we are without jurisdiction to

consider an attack on a final order of removal, we also lack jurisdiction to consider

an attack by means of a motion to reopen or motion for reconsideration. See Patel

v. U.S. Att’y Gen., 334 F.3d 1259, 1261-62 (11th Cir. 2003).

           Here, our reasoning in Patel controls.2 In the underlying proceedings,

Anuforo sought cancellation of removal pursuant to § 1229b(a), and had he sought

review of the BIA’s original order denying his application, § 1252(a)(2)(B)(i)

would have deprived us of jurisdiction to consider his petition. Thus,

§ 1252(a)(2)(B)(i) also precludes us from reviewing his attempt to challenge that

order through a motion to reopen or motion to reconsider. See Patel, 334 F.3d at

1262. To the extent Anuforo argues the BIA abused its discretion by denying his

motions, we must dismiss the petition for lack of jurisdiction.

                                                II.




       2
          The Supreme Court recently explained that federal courts generally have jurisdiction to
review orders denying motions to reopen. Kucana v. Holder, 130 S. Ct. 827, 840 (2010). The
Supreme Court reserved judgment as to whether a federal court may review a motion to reopen if
it would lack jurisdiction to review the petitioner’s underlying claim for relief. Id. at 839 n.17.
Thus, Kucana does not affect the validity of Patel, which remains binding precedent in this
Circuit. See United States v. Archer, 531 F.3d 1347, 1352 (11th Cir. 2008) (explaining that a
published decision of this Court “is binding on all subsequent panels unless and until it is
overruled or undermined to the point of abrogation by the Supreme Court or by this court sitting
en banc.”).

                                                 3
              Case: 11-15178     Date Filed: 11/06/2012   Page: 4 of 5

      As noted above, the jurisdictional limitations in § 1252(a)(2)(B)(i) do not

preclude us from reviewing constitutional or legal claims. 8 U.S.C.

§ 1252(a)(2)(D). An alien cannot, however, present a challenge to evidentiary

sufficiency as a meaningful question of law. Garcia v. U.S. Att’y Gen., 329 F.3d
1217, 1222 (11th Cir. 2003). Nor may an alien frame “a garden-variety abuse of

discretion argument” as a question of law to circumvent the jurisdictional bar in

§ 1252(a)(2). Alvarez Acosta v. U.S. Att’y Gen., 524 F.3d 1191, 1196-97 (11th

Cir. 2008).

      In this case, although we retain jurisdiction over constitutional or legal

claims, the arguments raised by Anuforo in his petition effectively ask us to

review the BIA’s weighing of the positive and negative factors presented in both

the underlying proceedings and the motions to reopen and to reconsider. Despite

his characterization of these arguments as questions of law, Anuforo really

challenges the BIA’s conclusion that he was not entitled to a favorable exercise of

discretion, a determination that we lack jurisdiction to review. Alvarez Acosta,
524 F.3d at 1196-97.

      To the extent Anuforo raises a question of law regarding the BIA’s failure

to consider evidence of both his and his wife’s recent illnesses, this argument is

without merit. The BIA may not engage in factfinding on appeal; rather “[a] party

                                          4
              Case: 11-15178    Date Filed: 11/06/2012   Page: 5 of 5

asserting that the [BIA] cannot properly resolve an appeal without further

factfinding must file a motion for remand.” 8 C.F.R. § 1003.1(d)(3)(iv). Here, the

medical evidence was never properly presented to the BIA because it was not

accompanied by a motion to remand the matter to the IJ. Thus, the BIA did not err

in failing to consider Anuforo’s medical evidence because it was precluded by

regulation from doing so.

      PETITION DISMISSED IN PART, DENIED IN PART.




                                         5